UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1284


RUSSELL J. BEARDEN,

                  Plaintiff – Appellant,

             v.

JOHN E. POTTER,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cv-00864-JCC-TCB)


Submitted:    June 22, 2009                 Decided:   June 26, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell J. Bearden, Appellant Pro Se. Bernard G. Kim, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Russell J. Bearden appeals the district court’s order

granting       the     Appellee’s      motion    for   summary    judgment    and

dismissing       Bearden’s      complaint       brought    pursuant      to   the

Rehabilitation Act of 1973, 29 U.S.C. § 791 et seq. (2006), and

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-16

(2006).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          Bearden v. Potter, No. 1:08-cv-00864-JCC-TCB

(E.D.    Va.    Feb.    12,   2009).      We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                          2